Citation Nr: 0014131	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 
1993, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 20, 
1993, for a grant of a total rating based upon individual 
unemployability (TDIU).

(The issue of whether an April 1991 decision by the Board of 
Veterans' Appeals (Board) denying service connection for PTSD 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE) is addressed in a separate decision 
under a different docket number).


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's brother



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

Service connection for PTSD was denied by a decision of the 
Board in April 1991.

This matter is before the Board, on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In a July 1996 rating 
decision, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling, effective February 14, 
1994.  A decision regarding the veteran's TDIU claim was 
deferred at that time.  By a June 1997 rating decision, the 
RO increased the assigned rating for the veteran's PTSD to 70 
percent and granted TDIU, effective February 14, 1994.  In an 
April 1998 Hearing Officer's Decision, an earlier effective 
date of April 20, 1993, was assigned for the veteran's grant 
of service connection for PTSD and TDIU.

The veteran provided testimony at personal hearings conducted 
before the RO in April 1998, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board by a 
decision dated April 30, 1991, and the veteran did not 
appeal.

2.  No written communication was received from the veteran 
prior to April 20, 1993, which could constitute an 
application to reopen a claim for service connection for 
PTSD.

3.  The veteran's PTSD is his only service-connected 
disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 20, 
1993, for a grant of service connection for PTSD, and/or a 
grant of TDIU, are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1(p), 3.155, 3.400, 4.16 (1999); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran's original claim of 
entitlement to service connection for PTSD was received in 
July 1988.  His claim was subsequently denied by a July 1989 
rating decision, and upheld by a decision of the Board dated 
April 30, 1991.  The evidence on file at the time of the 
April 1991 decision included the veteran's service medical 
records, a September 1988 VA examination, and a VA 
psychiatric hospitalization in June 1989 for evaluation of 
his PTSD claim.  This hospitalization included a Social Work 
Survey, psychology testing, and a Reconciliation of Diagnosis 
by a Board of Three Psychiatrists.

The evidence does not show that the veteran appealed the 
Board's April 1991 decision.

Following the Board's April 1991 decision, the RO received a 
copy of a Power of Attorney Authorization and Fee Agreement 
for Matter Pending Before the Veterans Administration, the 
Board of Veterans Appeals, or the Court of Veterans Appeals.  
This document, and an attached correspondence, were both 
dated in June 1991.  While this document explained the 
general nature of the relationship between the veteran and 
his attorney regarding VA, no specific mention was made 
regarding the veteran's PTSD claim.

The next written communication the RO received from the 
veteran was on April 20, 1993.  On that date, the veteran 
submitted a VA Form 21-526, Application for Compensation or 
Pension, and documents in support thereof.  On the VA Form 
21-526, the veteran stated that the nature of the sickness, 
disease, or injuries for which this claim was made included 
nerves and stress.  The evidence submitted in support of his 
claim included a February 1993 letter from the Social 
Security Administration (SSA) which notified the veteran that 
changes were being made to his Supplemental Security Income 
payments, effective January 1, 1993.

The record reflects that the RO construed the veteran's April 
1993 VA Form 21-526 as a claim for nonservice-connected 
pension benefits, and proceeded to deny the claim by an 
August 1993 rating decision.

On February 14, 1994, the RO received a statement from the 
veteran in which he reported, among other things, that he 
wanted to reopen his claim for service connection for PTSD.  
He noted that he was treated at the VA in June and July 1993 
for the condition, and that he felt that he had sufficient 
stressors under the law for PTSD.

The record reflects that the veteran was accorded several VA 
examinations following April 20, 1993.  VA medical treatment 
records were also obtained that cover a period from May 1973 
to March 1997.  However, these records reflect no treatment 
for PTSD during the period from April 30, 1991, to April 20, 
1993.

Various private medical records were also added to the file 
after April 20, 1993.  This evidence includes the records 
used in support of a January 1991 SSA determination that the 
veteran was under a "disability" as defined by the Social 
Security Act, and that he had not engaged in substantial 
gainful employment since October 27, 1988.

In a July 1996 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective February 14, 1994.  A decision regarding the 
veteran's TDIU claim was deferred at that time.  

By a June 1997 rating decision, the RO increased the assigned 
rating for the veteran's PTSD to 70 percent and granted TDIU, 
effective February 14, 1994.  

At his April 1998 personal hearing, the veteran contended 
that the Board's April 1991 decision denying service 
connection for PTSD contained CUE.  Thus, he contended that 
he was entitled to an effective date back to when he made his 
original claim for PTSD in July 1988.  He testified that he 
had been unemployed since 1982.  Also, he testified that he 
went through a job assistance and training program at VA for 
three years, as well as the Indiana State Employment office, 
and he was still unable to get employment.  

In an April 1998 Hearing Officer's Decision, an earlier 
effective date of April 20, 1993, was assigned for the 
veteran's grant of service connection for PTSD and TDIU.  The 
Hearing Officer stated that on April 20, 1993, the veteran 
had reopened his claim for nonservice-connected pension 
benefits, and that a claim for pension benefits was also 
considered a claim for compensation and vice versa.  It was 
further stated that on February 14, 1994, the veteran 
specifically claimed service connection for PTSD, within one 
year of the filing of the claim for pension.  Moreover, on 
his claim for pension the veteran had noted stress and 
nerves.  Therefore, the Hearing Officer concluded that the VA 
Form 21-526 which was received on April 20, 1993, constituted 
the veteran's first claim for PTSD since the April 1991 Board 
decision, and assigned an effective date in accordance 
thereof.  Since the veteran's TDIU was effective the same 
date as service connection for PTSD, the effective date of 
the TDIU was also April 20, 1993.

At his March 1999 personal hearing, the veteran reiterated 
his contention that he should be granted an effective date 
back to July 1988 for his PTSD as the April 1991 Board 
decision was the product of CUE.  He testified that he tried 
to work at the Post Office and several manufacturing plants 
after his discharge from service, but that he was unable to 
keep employment.  Also, he testified that he applied for VA 
and SSA benefits at the same time.  He stated that he last 
had substantially gainful employment in 1982.  Further, he 
testified that he had undergone vocational rehabilitation at 
VA in 1984, 1985, and 1986, but that he was still unable to 
obtain employment.

The record reflects that the veteran's PTSD is his only 
service-connected disability.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105. 

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).


Analysis.  Initially, it is noted that the prior Board 
decision of April 1991 denying service connection for PTSD is 
final, and considered correct in the absence of CUE.  For the 
reasons stated in the separate decision regarding the 
veteran's CUE motion, the Board has concluded that the April 
1991 Board decision did not contain CUE.  Therefore, as the 
April 1991 Board decision is a final and binding adjudication 
of the claim of service connection for PTSD, the effective 
date for the grant of service connection cannot be earlier 
than the date of receipt of the veteran's application to 
reopen this claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Thus, in determining whether the veteran is entitled to an 
effective date earlier than April 20, 1993, the Board must 
review the claims folder to determine whether the veteran 
submitted a formal or informal claim to reopen his PTSD claim 
prior to that date, and, if so, the status of such claim.  

The issue, boiled down to its essentials, is whether there 
remained a viable claim for PTSD prior to April 20, 1993, 
upon which an effective date could be anchored.  Normally, 
once a veteran files a claim, the claim remains open and 
pending until final action is taken by the RO.  See Meeks v. 
Brown, 5 Vet. App. 284, 287 (1993) (holding a "1970 rating 
decision was not a final decision and [case] remains 
pending"); 38 C.F.R. § 3.160 (defining a pending claim as 
"[a]n application, formal or informal, which has not been 
finally adjudicated"). 

The only written communication received from the veteran in 
the period between the Board decision of April 30, 1991, and 
the VA Form 21-526 which was received on April 20, 1993, was 
the copy of the June 1991 Power of Attorney and Fee Agreement 
document between the veteran and his then attorney.  No 
specific mention was made regarding the veteran's PTSD claim.  
Accordingly, this document does not constitute a formal or 
informal claim for benefits.  

The Board has also reviewed the VA medical treatment records 
on file for the period from April 30, 1991, to April 20, 
1993.  These records show no treatment for PTSD during that 
period.  Accordingly, it is axiomatic that the veteran did 
not indicate his intent to seek service connection for PTSD 
during this period.  In short, no informal claim is shown by 
the VA medical treatment records.

As the evidence does not show that the veteran submitted 
either a formal or informal claim of service connection for 
PTSD during the period from April 30, 1991, to April 20, 
1993, the Board finds that there is no legal basis to award 
the veteran an earlier effective date for his PTSD.

With respect to the effective date for the grant of TDIU, the 
Board notes that the veteran's PTSD is his only service-
connected disability.  Although the veteran has asserted that 
he has had no substantial gainful employment since 1982, the 
law makes it clear that VA can only grant TDIU when the 
veteran is unemployable by reason of a service-connected 
disability.  38 C.F.R. § 4.16; see also Tripp v. Derwinski, 3 
Vet. App. 173, 176 (1992).  Thus, the veteran's difficulty 
with vocational rehabilitation from 1984 to 1986, and the 
fact that he was granted SSA benefits retroactive to October 
27, 1988, is irrelevant in the instant case.  The simple fact 
is that the veteran, as a matter of law, cannot be granted an 
effective date earlier than his grant of service connection 
for PTSD.  As the Board has determined that the veteran is 
not entitled to an effective date earlier than April 20, 
1993, for the grant of service connection, the veteran is not 
entitled to an earlier effective date for his TDIU either.

For the reasons stated above, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than April 20, 1993, for his grant of service connection for 
PTSD, or his grant of TDIU.   Therefore, his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.








ORDER

Entitlement to an effective date earlier than April 20, 1993, 
for a grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than April 20, 1993, 
for a grant of TDIU is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

